Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20       PageID.386    Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                    Plaintiff,
                                                      Case No. 17-cv-20212
 v.                                                   Hon. Gershwin A. Drain


 D-1 CHRISTOPHER DAVIS,

                Defendant.
 ___________________________/
  OPINION AND ORDER SUSTAINING DEFENDANT’S OBJECTION TO
            CAREER OFFENDER ENHANCEMENT [#97]
      I. INTRODUCTION

        Presently before the Court is the Defendant’s Objection to the Presentence

 Investigation Report’s Career Offender Enhancement, described in paragraphs 34

 and 42 of the report. In his Objection, Defendant argues that his prior conviction

 for resisting and obstructing a police officer causing injury under MICH. COMP.

 LAWS § 750.81d(2) is not a crime of violence, thus he does not have at least two

 predicate offenses to support a career offender enhancement under U.S.S.G.

 § 4B1.1(a).

        The Government has filed a Response to the Defendant’s Objection (ECF

 No. 98) and the Defendant has filed Supplemental briefs (ECF Nos. 99, 101 and

 102). The Court heard argument on this issue on February 28, 2020.
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20          PageID.387    Page 2 of 13




          For the reasons that follow, the Court concludes resisting and obstructing a

 police officer causing injury under MICH. COMP. LAWS § 750.81d(2) is not a crime

 of violence. Accordingly, the Court sustains Defendant’s objection to the career

 offender enhancement and declines to impose the career offender enhancement at

 sentencing.

    II.      FACTUAL BACKGROUND

          On June 21, 2017, the grand jury returned a Superseding Indictment against

 Defendant Christopher Davis charging him with possession of approximately 20

 grams of crack cocaine with the intent to distribute in violation of 21 U.S.C. §

 841(a)(1). On February 8, 2018, with the assistance of prior counsel, Defendant

 and the Government entered into a plea agreement pursuant to Fed. R. Crim. P.

 11(c)(1)(C).

          The parties agreed to a guideline range of 188 to 235 months imprisonment

 based on the conclusion that Defendant is a career offender pursuant to U.S.S.G. §

 4B1.1(a). This conclusion was based on the erroneous belief that Defendant had

 two prior state felony drug convictions. ECF No. 54, PageID.147; 156. Defendant

 does not have two prior predicate drug convictions, rather Defendant has one state

 felony drug conviction for possession with intent to distribute 14 grams of

 marijuana (or one-half ounce), and a second state felony conviction for resisting

 and obstructing a police officer causing injury in violation of MICH. COMP. LAWS §


                                             2
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20        PageID.388    Page 3 of 13




 750.81d(2).       The parties further agreed that 228 months was the appropriate

 custodial sentence. Id. At the plea hearing, the Court accepted the Defendant’s

 plea of guilty and referred the matter to the probation department for a presentence

 investigation report.

       The presentence investigation report determined that Defendant’s sentencing

 guideline range is different than the guidelines range of 188 to 235 months

 imprisonment originally calculated by the parties in the Rule 11 plea agreement

 because Defendant’s prior controlled substance offense no longer meets the

 definition of “serious drug felony” under the First Step Act of 2018.          Thus,

 Defendant’s maximum term of imprisonment is only 20 years, and not 30 years as

 originally enhanced, because his base offense level is 2 levels lower for a 29 base

 offense level.1

       Because the probation department has concluded the Career Offender

 Enhancement applies, it has found that Defendant has a criminal history category

 of VI. See U.S.S.G. § 4B1.1(b). The report bases Defendant’s career offender

 enhancement on his 2013 conviction for resisting and obstructing a police officer

 1
  This was the subject of the Defendant’s Motion to Withdraw Guilty Plea, which
 the Court denied in September of 2019. Prior counsel’s failure to adequately assert
 Defendant’s rights under the First Step Act, as well as counsel’s failure to properly
 advise Defendant concerning the career offender enhancement resulted in
 defendant’s agreement to a sentence six times lengthier than the accurate
 guidelines sentencing range. Defendant’s current counsel argues prior counsel
 committed ineffective assistance of counsel in connection with Defendant’s plea
 negotiations in violation of the Sixth Amendment.
                                           3
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20         PageID.389    Page 4 of 13




 causing injury and his 2016 conviction for distributing one-half ounce of

 marijuana.

    III.   LAW & ANALYSIS


       Defendant argues that because his conviction for violating MICH. COMP.

 LAWS § 750.81d(2) is not a crime of violence, §4B1.1’s Career Offender

 Enhancement does not apply. Defendant asserts that without the Career Offender

 Enhancement, his Base Offense Level would be 12 levels lower (29-12 = 17) and

 his Criminal History Category would be 3 levels lower (6-3 = 3) providing for a

 guidelines range of 30-37 months imprisonment, as opposed to the 151 months

 recommended by the probation department, or the 228 agreed upon by the parties.

 The Government maintains that Defendant’s conviction for resisting and

 obstructing a police officer causing injury is a crime of violence and the Court

 should impose the career offender enhancement.

       Under the Sentencing Guidelines, a defendant is a career offender and

 subject to a higher guidelines range if:

           (1) The defendant was at least eighteen years old at the time the
           defendant committed the instant offense of conviction; (2) the
           instant offense of conviction is a felony that is either a crime of
           violence or a controlled substance offense; and (3) the defendant
           has at least two prior felony convictions of either a crime of
           violence or a controlled substance offense.

 U.S.S.G. § 4B1.1(a). Section 4B1.2(a) defines “crime of violence” as follows:


                                            4
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20          PageID.390     Page 5 of 13




    (a) The term “crime of violence” means any offense under federal or state law,
        punishable by imprisonment for a term exceeding one year, that—

       (1) has an element the use, attempted use, or threatened use of physical
          force against the person of another or
       (2) is murder, voluntary manslaughter, kidnapping, aggravated assault, a
          forcible sex offense, robbery, arson, extortion, or the use or unlawful
          possession of a firearm described in 26 U.S.C. § 5845(a) or explosive
          material as defined in 18 U.S.C. 841(c).

 U.S.S.G. § 4B1.2(a). Because the enumerated offenses clause, or the second

 clause, is inapplicable here, the first clause, or the elements clause is at issue. The

 question before the Court is whether “the use, attempted use, or threatened use of

 physical force against the person of another” is an element of resisting and

 obstructing an officer causing injury under Michigan law.

       Under Michigan law, an individual is guilty of resisting and obstructing an

 officer causing injury when he “assaults, batters, wounds, resists, obstructs,

 opposes, or endangers a person who the individual knows or has reason to know is

 performing his or her duties causing a bodily injury requiring medical attention or

 medical care [.]” MICH. COMP. LAWS § 750.81d(2). In United States v. Brown,

 195 F. Supp.3d 926 (2016), this Court determined that the offense of resisting and

 obstructing a police officer causing injury is not a crime of violence. Id. at 932.

 This Court applied the modified categorical approach in Brown, and the

 Government argues that the Court must again apply the modified categorical

 approach and review the Shepard documents to determine whether Defendant’s


                                            5
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20         PageID.391     Page 6 of 13




 prior conviction for resisting and obstructing an officer causing injury is a crime of

 violence for purpose of the career offender enhancement.

       The Government directs the Court to review the plea transcript from

 Defendant’s guilty plea to resisting and obstructing a police officer causing injury.

 See ECF No. 98, PageID.344-50. The Government argues that because Defendant

 admitted to causing a scuffle, his plea transcript supports the conclusion that the

 offense included the use of physical force as an element required for his

 conviction.

       However, as Defendant correctly points out, in Brown, this Court reached its

 decision without considering Mathis v. United States, --U.S.--, 136 S. Ct. 2243,

 195 L. Ed.2d 604 (2016).2 In Mathis, the Supreme Court found that the Eighth

 Circuit erred in applying the modified categorical approach to an Iowa burglary

 statute that “enumerates various factual means of committing a single element.”

 Id. at 2249, 2253-54. In Mathis, the Eighth Circuit reasoned that, when a statute

 has “alternative means to fulfilling an element,” a court should use the modified

 categorical approach and inspect the Shepard documents “to see which of those

 crimes the defendant had been convicted of.” Id. The Supreme Court rejected this

 reasoning, concluding the statute’s broad list of places where burglary could be



 2
  Mathis (June 23, 2016) was issued roughly two weeks prior to Brown (July 6,
 2016).
                                           6
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20         PageID.392      Page 7 of 13




 committed such as buildings, land, or air vehicle “are not alternative elements[,]”

 but rather “alternative method[s] of committing [a] single crime.” Id. at 2250.

       The Mathis court further held that “[h]ow a given defendant actually

 perpetrated the crime—what we have referred to as the ‘underlying brute facts or

 means’ of commission, makes no difference; even if his conduct fits within the

 generic offense, the mismatch of elements saves the defendant from an ACCA

 sentence.” Id. (internal citation omitted). The Mathis court reiterated that “[t]hose

 longstanding principles, and the reasoning that underlies them, apply regardless of

 whether a statute omits or instead specifies alternative possible means of

 commission.” Id. As such, “[t]he itemized construction gives a sentencing court

 no special warrant to explore the facts of an offense, rather than to determine the

 crime’s elements. . . .” Id. Thus, after Mathis, a court faced with a state statute

 which has “alternative methods of committing a single crime” must employ the

 categorical approach without resort to the Shepard documents to determine

 whether the crime is a crime of violence under the Guidelines.

       In United States v. Camp, 903 F.3d 594, 599-600 (6th Cir. 2018), cert.

 denied, 139 S. Ct. 845, 202 L.Ed.2d 613 (2019), the Sixth Circuit was tasked with

 determining whether a Hobbs Act robbery conviction qualified as a crime of

 violence under the Guidelines. Id. at 599. In resolving this question, the Camp

 court held that “[u]nder our caselaw and the guidance provided by the Guidelines


                                           7
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20         PageID.393     Page 8 of 13




 Manual itself, we are to apply the categorical approach as set out and repeatedly

 affirmed by the Supreme Court.” Id. (citing Mathis v. United States, 136 S. Ct. at

 2248-53; Johnson v. United States, 135 S.Ct. 2551, 2557 (2015); Descamps v.

 United States, 570 U.S. 254, 257-58 (2013); Taylor v. United States, 495 U.S. 575,

 600-02 (1990)).

       The Camp court explained that the categorical approach requires “that we

 look at the statutory definition of the crime of conviction, not the facts underlying

 that conviction, to determine the nature of the crime.” Id. (internal quotation

 marks and citations omitted). “Under the categorical approach, courts must

 assume that the defendant’s conviction rested upon nothing more than the least of

 the acts criminalized and then determine whether even those acts would qualify as

 a crime of violence under the guidelines.” Id. (internal quotation marks omitted).

 In other words, “the offense of conviction, rather than the particular facts of the

 case, is the focus of the inquiry” under the categorical approach. Id.

       Accordingly, Mathis and Camp require that this Court utilize the categorical

 approach, as opposed to the modified categorical approach, to determine whether

 resisting and obstructing an officer causing injury is a crime of violence under §

 4B1.2(a)(1). Since resisting and obstructing an officer causing injury may be

 committed by various methods including, assault, battery, wounding, resisting,

 obstructing, opposing or endangering and several of these means do not require


                                            8
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20         PageID.394    Page 9 of 13




 physical force by a defendant, this offense is categorically not a crime of violence

 under the elements clause of §4B1.2(a)(1).

       The Government seeks to minimize the significance of the Sixth Circuit’s

 decision in United States v. Mosley, where the court determined a conviction under

 MICH. COMP. LAWS § 750.81d(1) did not “contain a use-of-physical-force

 element.” 575 F.3d 603, 605 (6th Cir. 2009). Utilizing the categorical approach,

 the Mosley court opined that “[a]n individual may violate the statue by committing

 any one of several prohibited actions, and at least one of the prohibited actions

 does not involve the use—attempted, threatened, or real—of physical force.” Id.

 “Under Michigan law, an individual ‘obstructs’ an officer if he ‘knowing[ly] fails

 to comply with a lawful command, which he may do without attempting to or

 threatening to use force.” Id. (citing People v. Chapo, 283 Mich. App. 360, 770

 N.W.2d 68 (Mich. Ct. App. 2009); People v. Tice, No. 256736, 2006 Mich. App.

 LEXIS 235, 2006 WL 198530, at *4 (Mich. Ct. App. Jan. 26, 2006)) (internal

 quotation marks omitted).

       The Government argues that Mosley is distinguishable because it involved

 subsection (1), and not subsection (2), which requires an additional harm element,

 specifically, “causing a bodily injury requiring medical attention.” The

 Government asserts that the addition of the harm element means the offense must

 be a crime of violence. Yet, an individual could still commit the offense by failing


                                           9
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20         PageID.395   Page 10 of 13




 to obey a command to stop and running away. If the officer pursues the

 disobedient individual and gets injured during his pursuit by accidentally tripping

 over uneven pavement, the individual would be guilty of violating MICH. COMP.

 LAWS § 750.81d(2) without the use of physical force.

       The strongest case relied upon by the Government is the Sixth Circuit’s

 decision in United States v. Alexander, 543 F.3d 819 (6th Cir. 2008). On plain

 error review, the Alexander court determined that resisting and obstructing an

 officer causing injury under MICH. COMP. LAWS § 750.81d(2) is a crime of

 violence under the Guidelines. Id. at 823-24. However, Alexander was decided

 prior to Mathis and Camp, which require that this Court employ the categorical

 approach without considering the so-called Shepard documents. See Mathis, 136

 S. Ct. at 2249 (concluding that the modified categorical approach and review of a

 limited class of documents is approved only “for use with statutes having multiple

 alternative elements[,]” and not for statutes that “merely specif[y] diverse means of

 satisfying a single element of a single crime[.]”); Camp, 903 F.3d at 599 (using the

 categorical approach to conclude Hobbs Act robbery is not a crime of violence

 under the Guidelines and recognizing the categorical approach focuses on “the

 offense of conviction, rather than the particular facts of the case.”)

       Moreover, Alexander was decided prior to Mosley, which held MICH. COMP.

 LAWS § 750.81d(1) is categorically not a crime of violence. Mosley, 575 F.3d at


                                            10
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20        PageID.396     Page 11 of 13




 607. The Mosley court relied on the fact that at least one of the means by which

 the crime could be committed did not involve the use of force, rather it involved

 obstructive conduct that could include a failure to comply with a lawful command.

 Id. Because the same rationale applies to a conviction under subsection (2) of

 MICH. COMP. LAWS § 750.81d, Alexander no longer appears to be good law.

       The Government also relies on the Sixth Circuit’s decision in United States

 v. Verweibe, which defined physical force as any “volitional act set[ting] into

 motion a series of events that results in application of a force capable of causing

 physical pain or injury to another person.” 874 F.3d 258, 261 (6th Cir. 2017).

 However, Verweibe appears to be misplaced because the defendant in Verweibe

 was a career offender under § 4B1.1 based upon his prior federal convictions for

 (1) assault with a dangerous weapon with intent to do bodily harm in contravention

 of 18 U.S.C. § 113(a)(3), and (2) assault resulting in serious bodily injury in

 violation of 18 U.S.C. § 113(a)(6). The Verweibe court did not analyze whether

 resisting and obstructing a police officer causing injury under Michigan law is a

 crime of violence, and thus Verweibe is unhelpful to the Court’s analysis.

       Consistent with Mathis, Camp and Mosley, this Court finds that Defendant’s

 conviction for resisting and obstructing an officer causing injury is categorically

 not a crime of violence under § 4B1.2(a)(1) because there are alternate means for

 committing the single offense which do not involve the use of physical force.


                                           11
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20        PageID.397     Page 12 of 13




 Contrary to the Government’s argument, reliance on the Shepard documents is

 inappropriate. In any event, a review of the Shepard documents reveals the

 shortcomings with respect to relying on plea colloquies. Defendant agreed with

 the trial judge’s characterization that he had engaged in a “scuffle,” however,

 scuffle is not an element of resisting and obstructing an officer causing injury.

 Moreover, “scuffle” has numerous definitions. Thus, review of the Shepard

 documents under the circumstances here does not shed further light on whether

 physical force is an element of resisting and obstructing an officer causing injury.

    IV.   CONCLUSION
       Accordingly, for the reasons articulated above, the Court concludes that

 Defendant’s prior conviction for obstructing and resisting an officer causing injury

 is not a crime of violence under the elements clause of § 4B1.2(a)(1).

       The Court therefore SUSTAINS the Defendant’s objection and DECLINES

 to impose the career offender enhancement at sentencing because Defendant does

 not have two prior felony “controlled substance” or “crime of violence”

 convictions.

       SO ORDERED.

 Dated: April 29, 2020
                                        /s/ Gershwin A. Drain
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE



                                           12
Case 2:17-cr-20212-GAD-DRG ECF No. 109 filed 04/29/20     PageID.398   Page 13 of 13




                         CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys on
                April 29, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        13
